Case 3:20-cv-08214-BRM-ZNQ Document 16 Filed 11/02/20 Page 1 of 3 PageID: 586




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                            CASE NO. 3:20-cv-08214-BRM-ZNQ

MDH GLOBAL, LLC,

       Plaintiff,                                            CLASS ACTION

v.

CERTAIN UNDERWRITERS AT LLOYD’S
LONDON, UNDERWRITERS AT
LLOYD’S LONDON KNOWN AS
SYNDICATE XLC 2003, CNP 4444,
NVA 2007, ARG 2121, and ASC 1414, and
HDI GLOBAL SPECIALTY SE,

       Defendants.

___________________________________/

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff, MDH Global, LLC,(“Plaintiff”), pursuant to Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure, hereby gives notice that the claims against Defendants Certain

Underwriters at Lloyd’s London (“Underwriters”); Underwriters at Lloyd’s London known as

Syndicate XLC 2003, CNP 4444, NVA 2007, ARG 2121, and ASC 1414 (“Syndicate”), and HDI

Global Specialty SE (“HDI Global”) (together, “Defendants”) in the above-captioned action are

voluntarily dismissed, without prejudice.

        Dated: November 2, 2020                 Respectfully submitted,

                                            By: /s/ Lawrence E. Bathgate, II
                                                Lawrence E. Bathgate, II, Esq.
                                                NJ Bar No. 222621965
                                                lbathgate@bathweg.com
                                                John J. Reilly, Esq.
                                                NJ Bar No. 014391977
                                                jreilly@bathweg.com
                                                Ryan M. Farrell, Esq.
                                                NJ Bar No. 276372018
                                                rfarrell@bathweg.com
Case 3:20-cv-08214-BRM-ZNQ Document 16 Filed 11/02/20 Page 2 of 3 PageID: 587




                                    BATHGATE, WEGENER & WOLF, P.C.
                                    One Airport Road
                                    P.O. Box 2043
                                    Lakewood, New Jersey 08701
                                    Phone: (732) 363-0666

                                    Adam M. Moskowitz
                                    (Pro Hac Vice Admission Pending)
                                    Florida Bar No. 984280
                                    adam@moskowitz-law.com
                                    Adam A. Schwartzbaum
                                    (Pro Hac Vice Admission Pending)
                                    Florida Bar No. 93014
                                    adams@moskowitz-law.com
                                    Howard M. Bushman
                                    (Pro Hac Vice Admission Pending)
                                    Florida Bar No. 0364230
                                    howard@moskowitz-law.com
                                    THE MOSKOWITZ LAW FIRM, PLLC
                                    2 Alhambra Plaza, Suite 601
                                    Coral Gables, FL 33134
                                    Telephone: (305) 740-1423

                                    William F. “Chip” Merlin, Jr.
                                    cmerlin@MerlinLawGroup.com
                                    New Jersey Bar No. 055182013
                                    Florida Bar No. 364721
                                    Michael Howard Moore
                                    DC Bar No. 482356
                                    mmoore@merlinlawgroup.com
                                    (Pro Hac Vice Admission Pending)
                                    MERLIN LAW GROUP
                                    777 S. Harbour Island Blvd.,
                                    Suite 950
                                    Tampa, FL 33602
                                    Telephone: (813) 229-1000
                                    Facsimile: (813) 229-3692

                                    Rene M. Sigman
                                    Texas Bar No. 24037492
                                    rsigman@MerlinLawGroup.com
                                    (Pro Hac Vice Admission Pending)
                                    MERLIN LAW GROUP
                                    515 Post Oak Blvd
                                    Suite 510
                                    Houston, Texas 77027
                                    Tel: (713) 626-8880
                                    Fax: (713) 626-8881
Case 3:20-cv-08214-BRM-ZNQ Document 16 Filed 11/02/20 Page 3 of 3 PageID: 588




                                                 Christina Phillips
                                                 Illinois Bar No. 6287091
                                                 cphillips@merlinlawgroup.com
                                                 (Pro Hac Vice Admission Pending)
                                                 MERLIN LAW GROUP
                                                 181 West Madison
                                                 Suite 3475
                                                 Chicago, Illinois 60602
                                                 Tel: (312) 260-0806
                                                 Fax: (312) 260-0808




                                  CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of the forgoing was filed on November 2, 2020
with the Court via CM/ECF system, which will send notification of such filing to all attorneys of
record.
                                               By: /s/ Lawrence E. Bathgate, II
                                               Lawrence E. Bathgate, II, Esq.
                                               NJ Bar No. 222621965
